Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
OMarr S. Reid appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Reid’s civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2006), and a subsequent order denying Reid’s motions for new trial and relief from judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reid v. North Carolina, No. 3:09-cv-00541-RJC-DCK, 2010 WL 890263 (W.D.N.C. Mar. 8, 2010; 2010 WL 1049257, Mar. 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.